Exhibit 10.1

[masonitelogo_image1.jpg]
April 23, 2015


Elias Barrios
[Address]


Dear Elias:


I am extremely pleased to offer you the position of Senior Vice President,
Global Operations business based in Tampa, FL. Details of your offer are as
follows:
    
Position:
=    Senior Vice President, Global Operations                 

Compensation:
=    Base Salary: $325,000 annually and paid bi-weekly



•
Short-Term Incentive: Eligible to participate in the Management Incentive Plan
(MIP) per the plan guidelines and as approved by Masonite’s Leadership Team and
Board of Directors. Your current target eligibility is 50% of your salary and
participation begins as of the first employment date.



•
Long-Term Incentive New Hire Award: Upon hire you will be granted an Equity
Award with a value at grant of $250,000, based on the closing price of
Masonite’s stock on your start date. The vesting details of this award are as
follows: 40% in Restricted Stock Units (RSUs) - with twenty-five percent (25%)
vesting February 27, 2016, twenty-five percent (25%) vesting February 27, 2017,
and fifty percent (50%) vesting February 27, 2018.  60% in Performance
Restricted Stock Units (PRSUs) which will vest 100% on February 27, 2018 subject
to Masonite’s achievement of financial metrics for fiscal year 2017:  Note that
should we exceed the target for both metrics, you could be eligible to receive
up to a maximum of 200% of your granted number of Performance RSUs.  Further
details of this grant will be outlined in an Award Agreement.



•
Sign-On Bonus: You will be provided a sign-on bonus of $75,000 gross; this will
be delivered approximately 6 months from your start date with Masonite as an
active employee and will require the signing of a customary reimbursement
agreement.



•
Annual LTI Award: Your position makes you eligible for participation in our
Annual Equity Award program, as approved by the Masonite Board of Directors,
beginning with the 2016 grant. The target for your position is currently 100% of
your base salary. Details of this annual grant will be outlined in an Award
Agreement.



Additional:
=     Full benefits package as per policy including participation in the
company’s 401k. Company match would begin at 1 year anniversary.



•
Annual 20 days of vacation, prorated for monthly accrual.




Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com

--------------------------------------------------------------------------------



[masonitelogo_image1.jpg]


Page Two
April 23, 2015




Your offer is contingent upon the satisfactory completion of a drug screen and
background check, and will require that you sign our Employee Confidentiality,
Inventions and Intellectual Property Agreement. We also need to confirm your
anticipated start date as soon as possible.


Elias, we look forward to having you join Masonite and our team. We are very
confident that your experience and personal business style will solidly
contribute to Masonite’s future success and that you will grow and develop from
the opportunities that exist at Masonite.


Please indicate your acceptance of this offer by signing the enclosed employment
offer document and faxing it directly to Linda Bothwell at (813) 261-0170. Upon
receipt, we will provide the pre-employment package and discuss the next steps.


To help you get acquainted with our company, please take a few minutes to
explore our Mploy Orientation website at https://www.masonite.com/[_____].


1.
You will receive a certificate error, please ignore and choose the “continue to
this website” link

2.
Enter your name and email address

3.
Enter the Username [_____] and the Password [_____]



Please do not hesitate to call me with any questions you may have.


Sincerely,






Fred Lynch
President & Chief Executive Officer


cc:    Gail Auerbach
Employee file

Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com

--------------------------------------------------------------------------------



[masonitelogo_image1.jpg]


CONFIDENTIAL


EMPLOYMENT OFFER






Please indicate your acceptance of our offer for Senior Vice President, Global
Operations with Masonite by signing below and returning to Linda Bothwell, Sr.
HR Administrator, Masonite, One Tampa City Center, 201 N. Franklin Street, Suite
300, Tampa, FL 33602.


I accept the offer as outlined in the attached letter dated 04/23/2015.










                                                                                 
                                              
Name
Date






Masonite Corporation
One Tampa City Center ▪ 201 N Franklin Street ▪ Suite 300 ▪ Tampa, FL 33602 •
Telephone: (813) 877-2726
www.masonite.com